7
     1      WO
     2
     3
     4
     5
     6                         IN THE UNITED STATES DISTRICT COURT
     7                               FOR THE DISTRICT OF ARIZONA
     8
     9 United States of America,                            No. CR-14-08106-001-PCT~DGC
    10                         Plaintiff,                   ORDER
    11 v.

    12 Rodgerick Ruiz,
    13                         Defendant.
    14 ----------------~
    15             The defendant appeared in court with counsel. The defendant's probable cause

    16      hearing was waived and the detention hearing was submitted on the record. The Court

    17      finds probable cause to believe the defendant violated the tenns of his supervised release

    18      as alleged in the petition.     The Court further finds, pursuant to Rule 32.l(a)(6), that

    19      defendant has failed to show by clear and convincing evidence that he is not a flight risk

    20      or a danger.

    21             IT IS I:IEREBY ORDERED that the defendant shall be bound over for further

    22      proceedings on the petition to revoke his supervised release.

    23             IT IS FURTHER ORDERED that the defendant is detained as a flight risk and a

    24      danger, pending further revocation proceedings.

    25             Dated this 20th day ofDecember, 2018.

    26
    27
                                                                        ~a.~~L
                                                                      Honorable Leslie A. Bowman
                                                                      United States Magistrate Judge
    28
